DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Li (U.S. Pat. No. 9,533,597).
Regarding claim 1, Li discloses a vehicle comprising: 
a traction battery (claim 1) having a plurality of cells (col. 2, line 48); 
a temperature sensor configured to measure battery temperature of the traction battery; a current sensor configured to measure battery current flow to and from the traction battery; a voltage sensor configured to measure output terminal voltage of the traction battery (col. 4, lines 31-35); 
an electric machine (4) powered by the traction battery and configured to provide propulsive power to the vehicle; and 
a controller configured to control at least one of the electric machine and the traction battery in response to an estimated battery power capability based on a battery model having a plurality of model parameters reinitialized in response to at least one of the parameters exceeding a corresponding parameter limit (fig. 9 and 10).
Note: 	Applicants own specification in page 2 defines “reinitializing” as receiving values from the cloud server.  This broadens the definition to being a change in determined values, i.e. re running the models.
Regarding claim 3 which depends from claim 1, Li discloses wherein the plurality of model parameters comprises a first resistance, a second resistance, and a capacitance of the battery model, wherein the first resistance is in series with the second resistance and the capacitance is in parallel with the second resistance (fig. 3).
Regarding claim 4 which depends from claim 3, Li discloses wherein the controller is further configured to adjust the first resistance, the second resistance, and the capacitance (col. 4, lines 47-63 discloses how each battery is modeled by fig. 3 and so has its own characteristics that need to be changed as each cell is modeled) during operation of the vehicle using a Kalman filter (col. 9, lines 5-10 discloses using a Kalman filter on the battery model).
Regarding claim 5 which depends from claim 4, Li discloses wherein the controller controls at least one of the electric machine and the traction battery in response to a state of charge (SOC) of the traction battery, the SOC based on the plurality of model parameters, the battery temperature, the battery current, and the battery terminal voltage (the last step of claim 1 is to operate the vehicle according to the model parameters).
Regarding claim 6 which depends from claim 3, Li discloses wherein each of the plurality of model parameters is reinitialized to a previously stored value (col. 11, lines 40-45 discloses using historic data).
Regarding claim 7 which depends from claim 3, Li discloses further comprising a transceiver configured to wirelessly communicate vehicle data to a cloud server, wherein each of the plurality of model parameters is reinitialized to a value received from the cloud server (72).
Regarding claim 8 which depends from claim 1, Li discloses further comprising an internal combustion engine (8) coupled to the electric machine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pat. No. 9,533,597) as applied to claim 1 above and in view of Wang (U.S. Pat. No. 10,884,475).
Regarding claim 2 which depends from claim 1, Li does not disclose wherein the controller is further configured to reinitialize the plurality of model parameters in response to a change in battery current exceeding a corresponding threshold (although discusses “event-based” col. 11, lines 34).
Wang, which deals in modeling batteries, teaches wherein the controller is further configured to reinitialize the plurality of model parameters in response to a change in battery current exceeding a corresponding threshold (col. 13, lines 5-10 teaches exceeding a current change threshold).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Li with the event-based reinitializing of Wang because this prevents updating without significant changes in current because this reduces noise(col. 13, lines 21-25). 
Regarding claim 9, Li discloses avehicle comprising: a traction battery; a temperature sensor configured to measure battery temperature of the traction battery; a current senor configured to measure battery current flow to and from the traction battery; a voltage sensor configured to measure output terminal voltage of the traction battery; an electric machine powered by the traction battery and configured to provide propulsive power to the vehicle; and a controller configured to control at least one of the electric machine and the traction battery in response to a battery state of charge (SOC) estimated using a battery model including a first resistance in series with a second resistance and a capacitance in parallel to the second resistance, wherein the first resistance, second resistance, and the capacitance are initialized to corresponding values in response to a change in the battery current exceeding a corresponding threshold (the limitations of this claims are addressed in claim 1-3 above).
Regarding claim 10 which depends from claim 9, Li discloses wherein the first resistance, the second resistance, and the capacitance values are adjusted during operation of the vehicle based on a Kalman filter (the limitations of this claim have been addressed in claim 4 above).
Where it is felt that the Kalman cycle does not require this adjustment Wang also discloses this as part of the modeling in col. 13, lines 10-15.
Regarding claim 11 which depends from claim 10, Li discloses wherein values for the first resistance, the second resistance, and the capacitance values are received wirelessly by the controller from a cloud server (74).
Where Li does not disclose that these specific values are received from the cloud server which it does to remove heavy computing requirements, Wang teaches that this is part of the process to model the battery (col. 13, lines 10-15).
Regarding claim 12 which depends from claim 11, Wang discloses wherein the first resistance, the second resistance, and the capacitance values are reinitialized in response to at least one of the values crossing a corresponding parameter value limit (addressed above in the current difference threshold).
Regarding claim 13 which depends from claim 12, Li discloses further comprising an internal combustion engine (8).
Regarding claim 14 which depends from claim 13, Li discloses wherein the controller is further configured to determine a battery power capability based on the first resistance, the second resistance, and the capacitance (col. 5, lines 25-30).
Regarding claim 15 which depends from claim 14, Li discloses wherein the first resistance, the second resistance, and the capacitance are determined as a function of the battery temperature, the battery current, and age of the traction battery (col. 2, lines 49-57).
Regarding claim 16, Li discloses 16. A method for controlling an electrified vehicle, comprising, by a controller: initializing traction battery model parameters for a first resistance, a second resistance, and a capacitance in response to a vehicle key-on; controlling at least one of an electric machine and the traction battery in response to a battery state of charge (SOC) and a battery power capability estimated using the battery model including the first resistance in series with the second resistance and the capacitance in parallel to the second resistance, wherein the first resistance, the second resistance, and the capacitance are adjusted during operation of the vehicle using a Kalman filter, and wherein the first resistance, the second resistance, and the capacitance are re-initialized to associated values in response to a change in the battery current exceeding a corresponding current threshold, and in response to at least one of the first resistance, the second resistance, and the capacitance exceeding associated parameter thresholds (The limitations in this claim have been addressed in at least claims 4 and 9 above).
Regarding claim 17 which depends from claim 16, Li discloses wherein at least one of the SOC and the battery power capability are determined as a function of temperature of the traction battery (col. 2, lines 49-55 discloses that temperature is part of the modeling for SOC).

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pat. No. 9,533,597) as applied to claim 1 above and in view of Wang (U.S. Pat. No. 10,884,475) further in view of Birke (U.S. Pat. No. 8,294,416).
Regarding claim 18 which depends from claim 17, Li does disclose wherein at least one of the SOC and the battery power capability are determined as a function of age of the traction battery.  (SOC and power are disclosed by Li which does consider the state of health of the battery but does not explicitly state using age to do so).
Birke, which deals in controlling batteries, teaches wherein at least one of the SOC and the battery power capability are determined as a function of age of the traction battery (col. 1, line 63 – col. 2, line 5)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Li with the age consideration of Birke because age effects the capacity of the battery (col. 3, lines 36-40).
Regarding claim 19 which depends from claim 18, Li discloses wherein at least one of the SOC and the battery power capability are determined as a function of traction battery current (col. 2, lines 49-55 discloses that current is part of the modeling for SOC).
Regarding claim 20 which depends from claim 19, Li discloses further comprising wirelessly receiving values to initialize the first resistance, the second resistance, and the capacitance from a cloud server (74).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 5 and 6 of copending Application No. 16/781346 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is more specific as to its limitations and so anticipates the independent claim of this application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747